        Case 1:15-cv-07433-LAP Document 1200-6 Filed 01/27/21 Page 1 of 2




                                                                                     GIUFFRE007590
                                                                                     Confidential

02/11/2015                           Page 2308           Public Records Request No.: 16-268
        Case 1:15-cv-07433-LAP Document 1200-6 Filed 01/27/21 Page 2 of 2




                                                                                     GIUFFRE007590
                                                                                     Confidential


02/11/2015                           Page 2309           Public Records Request No.: 16-268
